Spring, J.:
The plaintiff had be4en for fourteen years a country, schoolteacher, receiving eight dollars per week. She was the niece of Myron C. Merriman, who was a man of intelligence, possessing considerable property, but very deaf and somewhat eccentric. He needed some one to assist him in his business transactions and importuned the -plaintiff to cease her school teaching and come into his service. She finally in 1884 assented to his request, and, until his death, March 29, 1902, at the age- of eighty-three years, she remained with him almost constantly. During that period she wás faithful, methodical and attentive to his business, which was extensive. She represented him in his transactions, accompanied him when away from his office, and he evidently relied upon- and trusted her implicitly. While honest and of good purposes, he was annoying, blunt, aggressively talkative and difficult to get along with.
The plaintiff presented a claim to the defendant after the death of Merriman,. who left a will, aggregating $9,331, and upon which she admitted payments to • the amount of $2,943.01, leaving a balanbe of $6,387.99, which has been substantially allowed by the referee.
The claim presented is divided into periods. From January 1, 1885, to April 1, 1888, she charged sixteen dollars per week;. from April 1, 1888, to October 15, 1891, ten dollars per week, and from *400January 1, 1892, to March ■ 29, 1902, nine dollars per week. There was no actual division bétWeen the first two subdivisions of the claim, but the amount of service rendered was not identical.
The account is apparently a meritorious one, and the charges made were reasonable in view of her previous compensation and the character of her employment and her fidelity to the testator. It is also obvious that Mr. Merriman expected to pay the plaintiff for her "services. The correspondence discloses that intention. She was dependent upon her own labors for her livelihood. It is not credible that she suspended her school teaching and became the confidential adviser and mouthpiece of her uncle' in his perplexity merely because of affection for him or by reason of their relationship-. She came and remained at his earnest solicitation and she anticipated that she was to .be recompensed.
The only question, and it is not free from difficulty, is whether the major part of the "claim is barred by the Statute of Limitations. The evidence does not disclose that there was any definite tinderstanding as to the length of time the employment was to continue or as to the amount of compensation • to be paid except there is a little proof from' which the deduction may be made that he expected' to pay double what she was then receiving as - schoolteacher.
The law will not imply an agreement that the payment, was to be deferred until the services terminated. (Matter of Gardner, 103 N. Y. 533.) She could have sued Merriman to recover for her services .at the end of each week. (Matter of Goss, 98 App. Div. 489.)
It is contended that payments were made from time to time by the testator toward these services, and -for that reason the claim has been kept in existence during the whole period, and' the referee has allowed the payments contained in the account presented. These items embodied in her. claim are mere admissions binding upon her, but are, of-course, not available for' the purpose of establishing the validity or extent of her demand.
The testator, in an imperfect ambiguous way, kept in a small book items' of payments made to the plaintiff.^ These-extended from December, 1887, to 1900. The first is “Alice 20th inst., $100,” and usually there is nb entry as to the account upon which *401the payment was to be applied. One entry under date of May 25, 1894, is “ On account of services, Alice $20.” Some of the entries are' blurred, and some of them are, “ Cash to Alice ” or “ For Alice.” While there were one or two other transactions between these two people, the evidence fairly shows that these matters were all adjusted, and the manner of their adjustment appears. There was, therefore, apparently no other claim to which these payments related, except the one for services. The one entry, “ On account of services, Alice $20,” is significant. It denotes he recognized she was in his employment, and that there was an existing account in her favor for the services she was rendering. Witnesses also testified to payments of money made to the plain tiff by Mr. Merriman, and in one instance he accompanied the payment with the remark, “ It makes Alice good natured to pay her money.”
The plaintiff was married in the fall ,of 1891, and her husband died two months later. During her married life she rendered no service to Mr. Merriman,-but on January first following she returned to his office. The appellant’s counsel urges with much force that the marriage ended the period of service, and the employment thereafter was a new distinct engagement. The parties, however, do not appear to have attached any such interpretation to the subsequent employment. The payments made by Mr. Merriman give no indication that the old relation had ended and an entirely new one had been established. The entries are continuous, and the payments seem to have been applied toward the payment of the account generally. The closeness of the relations of these parties and the thrift of the plaintiff may be responsible in some measure for the unsatisfactory condition of the accounts on Mr. Merriman’s part and for the running of the claim unsettled during the whole period she was working for her uncle.
We start with a claim not fictitious; not one which cannot withstand the scrutiny and .investigation justly meted out to demands against the representatives of a decedent, but one that is meritorious and reasonable in the compensation charged and presented by one on whom the testator confidently relied. She accompanies her claim with a statement of the payments. She produces in support of the validity of her account credits and entries and payments made by *402the testator which ihust either have been gifts or intended to apply on. this demand.
We think the judgment should be affirmed:
■ All concurred; Hash, J., only as to that part of the claim accruing subsequent to January 1, 1892, except McLennan, P. J., who dissented m an opinion. . -